Citation Nr: 0001988	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  95-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired skin 
disorder, claimed as secondary to exposure to mustard gas.

2.  Entitlement to service connection for an acquired 
pulmonary disorder, claimed as secondary to exposure to 
mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and O. P.



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought.  The 
veteran had active service from May 1943 to April 1946.  In 
March 1997, the Board remanded the veteran's claims for 
further development, which has since been accomplished, and 
the claims have since been referred to the Board for 
appellate review.

As an initial matter, the Board notes that subsequent to the 
March 1997 remand, the veteran was granted service connection 
for small scars on each forearm in an August 1999 rating 
decision.  As the veteran has other skin disorders for which 
he is seeking service connection, these issues are still 
viable for appellate consideration by the Board.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran has asserted that he was exposed to mustard 
gas during his active service.

2.  There is no evidence of full body exposure to mustard gas 
during service and the service department has verified that 
Camp Stewart, where the veteran was stationed, was not a 
mustard gas test site nor were basic trainees there used as 
human subjects.  

3.  The veteran has been diagnosed as having actinic 
keratoses, disseminated superficial actinic porokeratoses, 
and squamous cell carcinoma of the right forearm.

4.  The veteran has been diagnosed as having mild restrictive 
impairment of lung function with mild right lower zone 
fibrotic process.

5.  The veteran's squamous cell carcinoma has been attributed 
to nonservice-related exposure to the sun.

6.  Actinic keratoses, disseminated superficial actinic 
porokeratoses, and mild right lower zone fibrotic process are 
not diseases for which service connection may be presumed the 
result of exposure to mustard gas.

7.  Competent medical evidence has not been submitted that 
would establish a nexus between the veteran's actinic 
keratoses, disseminated superficial actinic porokeratoses, 
and mild right lower zone fibrotic process to any exposure to 
mustard gas during service.


CONCLUSIONS OF LAW

1.  An acquired skin disorder was not incurred in or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.316 
(1999).

2.  The veteran's claim for service connection for an 
acquired pulmonary disorder based upon exposure to mustard 
gas is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection may be presumed 
for chronic conjunctivitis, keratitis, corneal opacities, 
scar formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (except mesothelioma), or squamous cell carcinoma of 
the skin as residuals of full body exposure to nitrogen or 
sulfur mustard if any of these disorders are developed at any 
time post-service.  See 38 C.F.R. § 3.316 (a)(1) (1999).  As 
well, chronic laryngitis, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease shall be presumed 
service connected following in-service full body exposure to 
nitrogen, sulfur mustard or Lewisite.  See 38 C.F.R. § 3.316 
(a)(2) (1999).  Finally, acute nonlymphocytic leukemia shall 
also be presumed service connected following in-service full 
body exposure to nitrogen mustard.  See 38 C.F.R. 
§ 3.316(a)(3) (1999).  However, service connection will not 
be established under the presumptive provisions if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316(b).

A veteran can also establish service connection for residuals 
of exposure to mustard gas by showing that a current disorder 
is in fact causally linked to such exposure.  Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 C.F.R. 
§ 3.303.  In Combee, the United States Court of Appeals for 
the Federal Circuit essentially held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

However, the threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in the absence of evidence of a well 
grounded claim, the VA is prohibited in assisting the 
claimant.  Morton v. West, 12 Vet. App. 477 (1999).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); the existence of a 
current disability, see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); and a nexus between the in-service 
injury or disease and the current disability, see Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Layno, 6 
Vet. App. at 469 (1994).

The Board notes that, in the case of Pearlman v. West, 11 
Vet. App. 443 (1998), the Court addressed the application of 
38 C.F.R. § 3.316 in determining the well-groundedness of 
claims.  The Court indicated that, under 38 C.F.R. § 3.316, 
the initial burden for a well-grounded claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman at 446.  The Court 
specified that the veteran is relieved of his burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, service 
connection is granted if the appellant has experienced: (1) 
full body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions;" subject to the 
regulatory exceptions in paragraph (b).  Id.

The Board notes that, in Pearlman, the veteran had stated he 
had participated in secret testing involving mustard gas 
exposure and he had subsequently developed respiratory 
disorders which were among the conditions specified within 38 
C.F.R. § 3.316.  Although all efforts by VA to substantiate 
his claimed exposure were unsuccessful, the Court held "that 
for the purpose of submitting a well-grounded claim relating 
to exposure to toxic gases under this regulation, the Board 
must assume that the lay testimony of exposure is true."  
However, the Court further noted that "whether or not the 
veteran meets the requirements of this regulation, including 
whether or not the veteran was actually exposed to the 
specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts."  
Pearlman at 447.

In this case, the only evidence that the veteran was exposed 
to mustard gas in service consists of his contentions to that 
effect.  In applying the rule set down in Pearlman, however, 
for purposes of determining the well-groundedness of his 
claim, the veteran's evidentiary assertions must be presumed 
to be credible.  See King v. Brown, 5 Vet. App. 19 (1993), 
and Pearlman, supra.  Accordingly, solely for the purpose of 
determining the well-groundedness of the veteran's claim, the 
Board accepts the credibility of the veteran's testimony and 
finds that he had a qualifying exposure to mustard gas for 
purposes of 38 C.F.R. § 3.316.

Having accepted that the veteran was exposed to mustard gas 
in service for purposes of determining whether his claim is 
well grounded, and since squamous cell carcinoma of the skin 
is one of the disabilities for which service connection may 
be established due to mustard gas exposure, it must be 
concluded that the veteran has submitted a well-grounded 
claim for service connection for a skin disorder.  However, 
for the following reasons and bases, the Board must find that 
the veteran's claim for service connection for an acquired 
pulmonary disorder, claimed as secondary to exposure to 
mustard gas, is not well grounded.

As noted, the veteran's central contention is that he was 
exposed to mustard gas during his service at Camp Stewart, 
Georgia in or around June or July 1943, and that as a result, 
he now has various skin disorders and a pulmonary disorder.  
The veteran related in his VA Form 9, received in February 
1995, that a spot of mustard gas was placed on his right and 
left forearms; one of the spots was neutralized, while the 
other was not.  The veteran continued that on the following 
day he and his colleagues were provided a gas mask and a 
uniform, covering all skin.  They were then taken to a gas 
chamber and exposed to gas.  The veteran related that they 
were informed that the gas was tear gas, but as two of his 
colleagues have since died from lung cancer, he believed that 
they were exposed to mustard gas.

The veteran repeated his arguments at a May 1995 hearing 
before an RO hearing officer.  The veteran again related that 
during his basic training in Camp Stewart, Georgia, he and 
others had a mustard gas demonstration performed on them, 
with drops of mustard gas placed on his arms.  In addition, 
the veteran again related that he and about 50 others were 
placed in a gas chamber and exposed to mustard gas, and that 
on another occasion he was exposed to tear gas.

Relevant evidence in the claims file includes the veteran's 
April 1946 separation examination report.  The veteran had 
acne on his back, but no other skin abnormality.  His lungs 
were described as normal.  A chest X-ray was also negative.  
Other evidence in the claims file reflects that the remainder 
of the veteran's service medical records were destroyed by 
fire in 1973.

Other evidence includes August 1993 correspondence from Roger 
A. Potter, M.D., the veteran's private physician from Grosse 
Pointe Woods, Michigan.  Dr. Potter stated that the veteran 
was first seen in 1979 for treatment of benign skin lesions.  
Thereafter, the veteran developed early lesions of subacute 
lupus, with the possibility of polymorphous light sensitivity 
needed to be considered.  (It appears from the correspondence 
that Dr. Potter was reading from a report.)  In 1988, the 
veteran was diagnosed with bowenoid actinic keratosis on his 
wrist, and in 1989 superficial actinic porokeratosis of the 
left leg was diagnosed via biopsy.  Dr. Potter finally stated 
that additional multiple actinic keratosis and porokeratoses 
had been removed over the years from the veteran's upper and 
lower extremities, and were the result of prior sun damage 
that occurred in young adulthood or later.  In correspondence 
dated September 1993, Dr. Potter stated that in addition to 
the above diagnoses, he had treated the veteran for squamous 
cell carcinoma of the right forearm.  Dr. Potter stated that 
except for actinic porokeratosis, all of the veteran's skin 
disorders were the result of exposure to the sun.

The veteran was provided a VA dermatological examination in 
June 1998.  The veteran's relevant history was reviewed, in 
particular the veteran's assertion that in June 1943 a few 
drops of mustard gas were placed on his arms and that he was 
exposed to gas in a gas chamber.  Objectively, there were two 
10 millimeter round scars, one on each forearm, which were 
the sites that the veteran reported mustard gas was placed.  
In addition, there were multiple red scaly keratoses of the 
dorsal hands, dorsal forearms and lower legs consistent with 
premalignant actinic keratoses.  The veteran also displayed 
multiple round scaly plaque on the upper back consistent with 
disseminated superficial actinic porokeratoses.  Ultimately, 
the veteran was diagnosed with blister scars on his forearms 
that was deemed the result of exposure to mustard gas, 
actinic keratoses at sites away from the sites exposed to 
mustard gas, and disseminated superficial actinic 
porokeratoses.  Finally, the VA examiner stated that these 
latter two diagnoses were related to sun exposure, and 
discounted any relationship to exposure to mustard gas.  In 
this respect, both the diagnoses and etiologies mirror those 
proffered by Dr. Potter.

Most of the veteran's service medical records were destroyed 
by fire in 1973.  The VA has a heightened duty to explain the 
reasons and bases for its decision when the veteran's service 
medical records are missing.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  However, when records are unavailable, 
the "VA has no duty to seek to obtain that which does not 
exist."  Counts v. Black, 6 Vet. App. 473, 477 (1994); 
Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Nonetheless, 
the absence of complete service medical records is not 
dispositive in this claim.

As a result of the March 1997 Board remand, the RO contacted 
the U.S. Army Soldier and Biological Chemical Command at the 
Aberdeen Proving Ground in Maryland and requested information 
about the veteran's possible exposure to mustard gas during 
service.  The Army responded in December 1998, informing the 
RO that Camp Stewart, Georgia was not a test site for mustard 
gas, nor were basic trainees used as subjects for mustard 
gas.  They further explained that the veteran was describing 
gas chamber training given during basic training and at other 
times.  The Army also stated that the gas chamber used tear 
gas or chlorine, which in some individuals caused slight skin 
irritation, nausea or vomiting.

As to skin exposure, the Army stated that the veteran 
described a training exercise, whereby two or three drops of 
mustard agent would be applied using a paper clip or straw.  
The object of the exercise was to teach soldiers about the 
effects of mustard gas and the value of immediate care by use 
of protective ointment.

I.  Acquired Skin Disorder

As noted in the introduction, the RO granted service 
connection for small scars on each forearm in an August 1999 
rating decision.  The Board will thus consider the veteran's 
other skin disorders.

The veteran has been diagnosed with actinic keratoses, 
disseminated superficial actinic porokeratoses and squamous 
cell carcinoma of the skin substantially contemporaneous with 
this claim.  Of these various skin disorders, only squamous 
cell carcinoma is a skin disorder for which service 
connection may be presumed due to exposure to mustard gas. 

However, in light of the above evidence, the Board must find 
that the preponderance of the evidence is against service 
connection for any skin disorder on the basis of exposure to 
mustard gas.  In this respect, neither actinic keratoses nor 
disseminated superficial actinic porokeratoses are skin 
diseases for which service connection may be presumed the 
result of exposure to mustard gas under the provisions of 
38 C.F.R. § 3.316.  While the veteran has also been diagnosed 
with squamous cell carcinoma of the right forearm, such has 
been linked to a nonservice-related cause, exposure to the 
sun, by Dr. Potter.  In this regard , the Board must find 
that 38 C.F.R. § 3.316(b) would preclude presumptive service 
connection, as a nonservice-related event has been shown to 
be the cause of the cancer.

Further, competent medical evidence has not been submitted 
that would establish a nexus between the veteran's 
nonservice-connected skin disorders and any possible exposure 
to a mustard agent during service.  To the contrary, the VA 
examiner, along with the veteran's private physician, Dr. 
Potter, ascribed such to sun exposure, and indeed, the VA 
examiner specifically excluded any possible relationship.  
Only the veteran has established such a nexus.  However, as a 
layperson, the veteran is not competent to provide a medical 
opinion, such as an opinion on medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In light of the above, the Board must find that the 
preponderance of the evidence is against service connection 
for an acquired skin disorder.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).  

II.  Pulmonary Disorder

The veteran was provided a VA pulmonary examination in July 
1998, and was provided a pulmonary function test the previous 
month.  The veteran related that he was exposed to mustard 
gas during service in a gas chamber, and that a "scar on the 
lung" was noted in 1979.  The veteran also related that he 
had pneumonia in 1944 and again three years prior to the 
examination.  The examiner diagnosed the veteran with mild 
restrictive impairment of lung function with mild right lower 
zone fibrotic process which may have been the result of 
pneumonia.  Notably, no relationship was drawn to any 
potential exposure to mustard gas.

Initially, the veteran's pulmonary disorder, characterized as 
mild right lower zone "fibrotic" process, is not a disease 
for which service connection may be presumed due to full body 
exposure to mustard gas.  As such, the Board must find that 
service connection for such cannot be presumed due to 
exposure to mustard gas.  

The Board notes that the examiner who performed the VA 
pulmonary examination discounted any relationship between 
exposure to gas and his current pulmonary diagnosis.  Rather, 
the examiner attributed any current clinical findings 
possibly to residuals of pneumonia.  As such, a claim based 
upon exposure to mustard gas is not well grounded.

Additionally, the Board notes that the veteran reported to 
the examiner in July 1998 that he had pneumonia during 
service, in 1944, and a few years prior to his examination.  
As discussed above, the examiner noted that the veteran's 
current clinical pulmonary findings may be related to 
pneumonia.  However, the Board notes that there is no current 
evidence that the veteran had pneumonia during service; his 
service medical records are largely absent, and his April 
1946 separation examination report makes no mention of a 
history of pneumonia.  However, to the extent that the 
veteran did have pneumonia in service and again more 
recentlyr, the Board notes that any such statement clearly 
leaves open the possibility that pneumonia may not be the 
etiology of the veteran's current lung impairment.  A medical 
opinion expressed in terms of "may," also implies "may or may 
not" and is too speculative to establish a plausible claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  Such a 
speculative statement does not justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  The Board also 
observes that the veteran, as a layperson, is not competent 
to relate pulmonary symptomatology that he experienced more 
than five decades ago to any incident of military service, 
and indeed, the examiner who provided the opinion set forth 
above did not necessarily relate current clinical findings to 
any putative episode of in-service pneumonia.  The Board must 
also find that any claim for service connection for current 
clinical pulmonary findings premised upon in-service 
pneumonia is similarly not well grounded.  Espiritu, 2 Vet. 
App. at 494-495.

In denying the claim for service connection for an acquired 
pulmonary disorder as not well grounded, the Board would note 
that VA has no duty to assist in the absence of a well-
grounded claim.  Moreover, there is not duty on the part of 
VA to inform the veteran of the evidence necessary to 
complete his application for the benefits sought.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d at 1468; Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).


ORDER

Service connection for an acquired skin disorder, claimed as 
secondary to exposure to mustard gas, is denied.

Service connection for an acquired pulmonary disorder, 
claimed as secondary to exposure to mustard gas, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

